Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 12/15/2020 for Application #17/122,841 filed on 12/15/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are considered allowable.

Applicant’s Most Recent Claim Set of 12/15/2020
Applicant’s most recent claim set of 12/15/2020 is considered to be the latest claim set under consideration by the examiner.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to a method, a system, and a medium for providing software in the loop simulation in trusted execution environments.

In the instant application’s independent claims, and in accordance with MPEP Section "2111.02-Effect of Preamble-[R-10.2019]" and MPEP Section ”1302.14-Reasons for Allowance-[R-10.2019]”, the examiner is construing full patentable weight to the following phrase found in the preamble of each of the instant application’s three independent claims: “securing a software-in-the-loop (SiL) simulation of a real-world system using one or more trusted execution environment (TEEs)”.  As instructed in these above cited MPEP Sections, this phrase in the preamble of each independent claim of the instant application both “breathes life into the claims” and “adds structure to the claims”, thereby rendering the phrase “securing a software-in-the-loop (SiL) simulation of a real-world system using one or more trusted execution environment (TEEs)” to be a bona fide claim limitation in each of the three Independent Claims: Claim 1, Claim 19, and Claim 20, and are considered as such by the examiner when the examiner states that Claims 1-20 are allowable over the prior art.

The closest prior art, as recited, Larsson et al. US Patent Application Publication No. 2011/0288841 and Farnsworth US Patent Application Publication No. 2010/0333070, are also generally directed to various aspects of providing software in the loop simulation.  However, Larsson et al. or Farnsworth does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 19, 20.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Larsson et al. or Farnsworth teaches various aspects of providing software in the loop simulation, Larsson et al. or Farnsworth fails to teach the securing of software-in-the-loop simulations of literal functional systems based on executing the software-in-the-loop simulations within trusted execution environments, the creation of one or multiple unsecured models that are executed within one or multiple trusted execution environments to simulate a literal functional system, the creating and encrypting of one or multiple secured models selected out of the one or multiple unsecured models with a first cryptographic key, the decrypting of the one or multiple secured models with a second sealed decryption key, the executing of the one or multiple secured models within the boundaries of the one or multiple trusted execution environments, with at least one of these executed one or multiple secured models within the boundaries of the one or multiple trusted execution environments processing both input and output data.
When combined with the additional limitations found in Claim 1.

Regarding Claim 19:
Although the combination of Larsson et al. or Farnsworth teaches various aspects of providing software in the loop simulation, Larsson et al. or Farnsworth fails to teach the securing of software-in-the-loop simulations of literal functional systems based on executing the software-in-the-loop simulations within trusted execution environments, the creation of one or multiple unsecured models that are executed within one or multiple trusted execution environments to simulate a literal functional system, the creating and encrypting of one or multiple secured models selected out of the one or multiple unsecured models with a first cryptographic key, the decrypting of the one or multiple secured models with a second cryptographic key, the executing of the one or multiple secured models within the boundaries of the one or multiple trusted execution environments, with at least one of these executed one or multiple secured models within the boundaries of the one or multiple trusted execution environments processing both input and output data.
When combined with the additional limitations found in Claim 19.

Regarding Claim 20:
Although the combination of Larsson et al. or Farnsworth teaches various aspects of providing software in the loop simulation, Larsson et al. or Farnsworth fails to teach the securing of software-in-the-loop simulations of literal functional systems based on executing the software-in-the-loop simulations within trusted execution environments, the creation of one or multiple unsecured models that are executed within one or multiple trusted execution environments to simulate a literal functional system, the creating and encrypting of two or more secured models selected out of the one or multiple unsecured models with a least a first cryptographic key, with the two or more secured models included within one or multiple trusted execution environments, the decrypting of the two or more secured models with a second cryptographic key, the executing of the two or more secured models within the boundaries of the one or multiple trusted execution environments, with the executed two or more secured models within the boundaries of the one or multiple trusted execution environments processing both input and output data.
When combined with the additional limitations found in Claim 20.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komatsu et al - US_20120101791: Komatsu et al teaches the management and control of simulation systems.
Canedo et al - US_20140019112: Canedo et al. teaches the synthesis of simulation models based on retrieved systems engineering data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498